Title: To George Washington from Brigadier General William Smallwood, 26 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dr sir
                        Wilmington [Del.] 26th May 1778
                    
                    Upon rect of your favour of 23d Inst. late at Night, the next morning early I gave orders Immediately for the removal of such Stores and Baggage as were retain’d here, to one Bells between Kennett Square and Chads-ford, proposing to take a position on the most Advantageous ground between Gibsons & Chads-ford, as nearly opposite to Dilworths as the ground wou’d Admit, which position not Knowing the Country or having a Map thereof, I judged wou’d be most elligible to favour a junction with the grand armey, or give Succor in Covering or removing the Stores at the head of Elk, as Circumstances might require, at the same time directing the quarter Master to proceed from Bells with a Sufficient Number of Waggons to bring down the Tents from Faggs Manor to the ground proposed for our Encampment, holding the Division ready to move that Evening, but as I had heard of the Enemies  Embarkation, and there were a Number of Ships laying off Chester & Marcus Hook, the Motions of which I had detach’d a party of horse and foot to discover, who returned about 1 oClock at the time the Ships past by here, informing me they had no troops on board, and that there were no more Ships below the Chævaux du frize except five or six Ships of force, I judg’d it most prudent to remain here with the Troops ’till the Tents were brought down, & the remainder of the Quarter masters & Commissaries Stores, (the latter of which we had just received a Supply of five days) could be removed, as I thought there could be no danger of a Surprise, and that these troops would not cross the Schuylkill ’till their Ships with the Troops embarked had pass’d below the Chævaux du frize, a Constant look out for which I have had in view, as also their Troops crossing the Schuylkill, and I have parties & Persons now in that quarter to give me Immediate Intelligence should any such Motion take place, Quarter Master Wade By his Purchases, and our Commissaries Contrary to my orders had laid in greater Stocks than was directed, but I hourly expect the return of the Waggons, when the Remainder of the Stores, and the troops will Move to the above Possition, which if not Properly Concerted your farther directions shall be Immediately put in Execution.
                    Two Brigades of Waggons had been employed in removing Stores from Blacks Mills, which lye twelve miles back of this, & others have been employed in the removal of Stores Lodged rather more remote and back of Elk, these I have ordered Mr Wade to forward Immediately to Hollingsworth and Ladhowell, with directions to them, first to move such stores as lye on & Contiguous to Navigation, and most exposed—I propose sending parties frequently to Wilmington to make discoveries and prevent any Slight party depredations from the ships, which lye of there, and have engaged Mr Ru⟨ther⟨ford and three others to make the Necessary Observations from NewCastle up to Marcus Hook and to Communicate the Earliest Intelligence this precaution I thought Necessary, as it may lead to discover any Intended Strike against the Stores, or a Surprise concerted from a disembarkation from Grubs Landing or the Hook.
                    I have enclos’d you a list of Stores handed me yesterday by Mr Ladhowell, some of which I believe are included in the late Lists transmitted you—Capt. Walbeof of the York Sloop of war, Mr Robinson Purser of the Swift a 20 Gun Ship with Sundry other prisoners were sent up here last Night by Colo. Pope; a Captain Cook and his Mate of a Fourteen Gun Schooner lye wounded below, and could not be brought up, Walbeof & the Purser seem very Anxious to be Admitted on Parole to go up to Philada to effect an Exchange before the fleet goes off. Walbeof for Capt. Robinson & the Purser for any person of ours that may  be thought proper, I have kept them Confined to a house and Lot from which they could make no discoveries, and shall move them under guard remote from the troops, I do not know in what light Capt. Robinson Stands, whether as a prisoner of War, or unjustly Captured and detain’d, but if the Former, and you should incline Or think it Prudent to give them this Indulgence, you will please Signify, as from Some Circumstances, I think they might be trusted; and if Consistant with good Policy & Justice, I could wish for Robinsons Exchange, as he is an old Acquaintance of Mine, and I believe a Brave and good Officer—I have the Honor to remain with real regard & Esteem Your Excellency’s most Obdt & very Hble Se⟨rvt⟩
                    
                        W. Smallwood
                    
                